Title: Bill to Amend an Act for Raising a Supply of Money, [21 May 1778]
From: Virginia Assembly
To: 



[21 May 1778]

Whereas [<Whereas> by an act of the last session of General assembly intituled an act for raising a supply of money for public exigencies it was enacted that a tax or rate of ten shillings for every hundred pounds value should be paid, among other things, upon all slaves by the owner or proprietor; and that the value of such slaves should be estimated by assessors to be appointed in every hundred: and it hath been already seen that such valuations will be very unequal, slaves of the same value being estimated at three or four times more in some places than in others, insomuch that the said tax on this particular is like to be very heavy on some citizens of this commonwealth and light on others which is unequal and unjust; and it is beleived that if one certain rate by the head be fixed on all slaves, bearing the same proportion to their averaged value as the said pound rate bore to their respective values it will be more equal in the whole, it being supposed that in most parcels of slaves there will be nearly the same proportion of valuable and of indifferent be it therefore enacted by the General assembly that as well for the present as the remaining years of the term during which the said act is to continue in force a tax of <ten> fifteen shillings by the head shall be paid on all slaves of whatever age or sex, in lieu of the said rate of ten shillings in every hundred pounds value; and in like manner the double of the said tax by those who by the said act were to pay a double rate. And where the assessors shall before notice of this act have given in their assessment to the Commissioners, and shall have noted therein the number of slaves for which they shall have assessed a pound rate on the proprietor the commissioners shall extend against such proprietor the tax aforesaid in lieu of the pound rate on the said slaves extended by the assessors; and where they shall not have so noted the number of slaves they shall be required by the said Commissioners forthwith to do it. And if any person shall have paid such pound-rate before notice of this act if the same were greater than the tax hereby imposed he may require the sheriff to refund the difference  or overplus and on failure may recover the same before any justice if the sum be under twenty five shillings and if it amount to that sum then on motion before any court giving such sheriff ten days notice thereof: and if the pound rate so paid were less than the tax hereby imposed, then the sheriff shall collect the difference or deficiency in like manner as by the said act he was authorized to collect the said pound rate. And doubts having arisen where slaves are hired whether the said pound-rate should be paid by the owner or hirer, and as a like doubt may arise, as to the tax hereby imposed it is declared that the said tax is paiable by the owner, unless otherwise settled by contract between the parties.]
[<And whereas by the said act> by an act of the last session of general assembly intituled an act for raising a supply of money for public exigencies the several county courts were required to take bonds with sufficient sureties of their respective sheriffs in the penalty of £3000 for the faithful collection and accounting for all the taxes thereby imposed, which sum in many counties will be less than the amount of the taxes to be collected in the same counties; be it therefore enacted that the bonds heretofore taken under direction of the said act shall be cancelled and in lieu thereof others shall be taken by according to the directions of the said act save only that the penalty of every such bond shall be equal at least to what may be the whole amount of the said taxes in the judgment of the court of the county using the best means in their power to inform themselves of such amount. And whereas] the Court of Hustings for the City of Williamsburg, were not authorised by the said Act to take bond with sufficient sureties from the Collector for the true and faithful Collection and accounting for the money arising from all duties and taxes thereby imposed on the inhabitants of the said City: Be it therefore enacted by the General Assembly that the Court of Hustings shall, at their Court to be held in the months of June or July in the present year and in the six following years in the months of April or May, take bond with sufficient sureties of the Serjeant of the City in the Penalty of three thousand Pounds payable to the Treasurer of the Commonwealth for the time being for the use of the Commonwealth, with Condition for the true and faithful collection and accounting for all the duties and taxes imposed by the above recited Act and paying the Money for which he shall be accountable according to the said Act. And if the Serjeant shall refuse or fail to give such surety, the Court shall appoint some other person to collect the said taxes and take the like bond and surety of him; which bond shall be recorded in the  Court and an attested Copy thereof transmitted by the Clerk without delay to the Public Treasurer, which shall be admitted as evidence in any suit or proceeding founded thereon.
